


110 HR 3830 IH: Fisheries Restoration and Irrigation

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3830
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2007
			Mr. DeFazio (for
			 himself, Mr. Walden of Oregon,
			 Mrs. McMorris Rodgers,
			 Mr. Wu, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Bonneville Power Administration portions of
		  the Fisheries Restoration and Irrigation Mitigation Act of 2000 to authorize
		  appropriations for fiscal years 2008 through 2014, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fisheries Restoration and Irrigation
			 Mitigation Act of 2007.
		2.Priority
			 projectsSection 3(c)(3) of
			 the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended by striking $5,000,000 and
			 inserting $2,500,000.
		3.Cost
			 sharingSection 7(c) of
			 Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended—
			(1)by striking The value and
			 inserting the following:
				
					(1)In
				generalThe
				value
					;
				and
			(2)by adding at the end the following:
				
					(2)Bonneville Power
				Administration
						(A)In
				generalThe Secretary may,
				without further appropriation and without fiscal year limitation, accept any
				amounts provided to the Secretary by the Administrator of the Bonneville Power
				Administration.
						(B)Non-federal
				shareAny amounts provided by
				the Bonneville Power Administration directly or through a grant to another
				entity for a project carried under the Program shall be credited toward the
				non-Federal share of the costs of the
				project.
						.
			4.ReportSection 9 of the Fisheries Restoration and
			 Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is
			 amended—
			(1)by inserting any before
			 amounts are made; and
			(2)by inserting after Secretary
			 shall the following: , after partnering with local governmental
			 entities and the States in the Pacific Ocean drainage area,.
			5.Authorization of
			 AppropriationsSection 10 of
			 the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended—
			(1)in subsection (a), by striking 2001
			 through 2005 and inserting 2008 through 2014; and
			(2)in subsection (b), by striking paragraph
			 (2) and inserting the following:
				
					(2)Administrative
				expenses
						(A)Definition of
				administrative expenseIn
				this paragraph, the term administrative expense means, except as
				provided in subparagraph (B)(iii)(II), any expenditure relating to—
							(i)staffing and overhead, such as the rental
				of office space and the acquisition of office equipment; and
							(ii)the review, processing, and provision of
				applications for funding under the Program.
							(B)Limitation
							(i)In
				generalNot more than 6
				percent of amounts made available to carry out this Act for each fiscal year
				may be used for Federal and State administrative expenses of carrying out this
				Act.
							(ii)Federal and
				state sharesTo the maximum
				extent practicable, of the amounts made available for administrative expenses
				under clause (i)—
								(I)50 percent shall be provided to the State
				agencies provided assistance under the Program; and
								(II)an amount equal to the cost of 1 full-time
				equivalent Federal employee, as determined by the Secretary, shall be provided
				to the Federal agency carrying out the Program.
								(iii)State
				expensesAmounts made
				available to States for administrative expenses under clause (i)—
								(I)shall be divided evenly among all States
				provided assistance under the Program; and
								(II)may be used by a State to provide technical
				assistance relating to the program, including any staffing expenditures
				(including staff travel expenses) associated with—
									(aa)arranging meetings to promote the Program
				to potential applicants;
									(bb)assisting applicants with the preparation
				of applications for funding under the Program; and
									(cc)visiting construction sites to provide
				technical assistance, if requested by the
				applicant.
									.
			
